DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s Amendment/Remark filed on January 07, 2022 has been considered and persuasive, because Applicant incorporated objected claim 2 and 13 into independent claims 1 and 12, respectively.  Claims 2 and 13 have been cancelled; claims 1, 3, 12, 14 and 17-18 have been amended.  Claims 22 has been added.  Therefore, claims 1, 3-12 and 14- 22 are allowance.

Allowable Subject Matter
3.	Claims 1, 3-12 and 14- 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 12 and 18 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 and 12 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a controller comprising a shadow memory and a register, the controller configured to:
read each descriptor of the set of descriptors sequentially and cyclically according to the order at a rate of at least one descriptor per one frame of image data, [[and]]
store information corresponding to each read descriptor, wherein the pipeline is configured to activate on each frame of image data, the function associated with each read descriptor based on the stored information,
read, between an end of a previous frame of image data and an end of a current frame of image data, the first descriptor of the set of descriptors,
store the information corresponding to the first descriptor in the shadow memory, and transfer the stored information corresponding to the first descriptor from the shadow memory to the register, at the end of the current frame of image data, wherein the pipeline is further configured to activate the function associated with the first descriptor based on the transferred stored information in the register from the start of a next frame of image data.

Per claim 18 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a controller coupled to the pipeline circuit and to the internal memory, the controller configured to cause the at least one pipeline circuit to create a plurality of scheduled virtual pipelines by sequentially reading descriptors stored in the internal memory, wherein 
a first virtual pipeline is configured to generate a first image based on a frame of image data, and store the first image in the internal memory, and
a second virtual pipeline is configured to generate a second image based on the frame of image data, and write the second image to the external memory, wherein a resolution of the first image is less than a resolution of the second image, wherein the second virtual pipeline is implemented using the same hardware as the first virtual pipeline

4.    Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1, 3-12 and 14- 22.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

5.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612